DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because “number physical parameters” (last 2 lines) should be amended to read   - - number of physical parameters - -.
Claim 10 is objected to because “the rectangular test section” (last 2 lines) lacks antecedent basis in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Storer et al. (US 6,298,734 B1).
Regarding claim 1, Storer et al. disclose a method of measuring fluid flow rate, the method comprising: positioning a piezoelectric sensor (32; fig. 10) in a fluid flow stream (38); measuring a voltage output from the piezoelectric sensor (32) caused by mechanical stress from the fluid flow stream (piezoelectric crystals 96 and 98 in flowmeter 32 output a voltage caused by mechanical stress from the flow; c. 8, ll. 3-6 and 31-36); and calculating a fluid flow rate based on the measured voltage output according to predefined relationships between the voltage output and a number physical parameters (calculated fluid flow rate is based on the measured voltage output from piezoelectric crystals 96 and 98 according to relationships between voltage output and various physical parameters; c. 8, ll. 58-62).
Regarding claims 2 and 4-8, Storer et al. disclose wherein the piezoelectric sensor (32) comprises a cantilever beam (flowmeter 32 includes sensor tab 60 which is a cantilever beam; c. 4, ll. 25-27); wherein voltage output is positively correlated with fluid flow rate (a voltage output resulting from movement of sensor tab 60 is positively correlated with a fluid flow rate; c. 8, ll. 3-7); wherein voltage output is non-linearly correlated with fluid flow rate (the voltage output from piezoelectric crystals 96 and 98 is not linearly correlated with fluid flow rate and the frequency of the oscillations of voltage output is used to calculate flow rate; c. 8, ll. 46-48 and 58-62); wherein the piezoelectric sensor (32) is positioned perpendicular to the fluid flow (flowmeter 32 is extends perpendicularly into conduit 38; fig. 10); wherein the physical parameters comprise: piezoelectric sensor cross-sectional area; piezoelectric sensor thickness; drag force; and fluid pressure (fluid flow rate is calculated based on measured voltage output from piezoelectric crystals 96 and 98 and the calculated fluid flow rate of any piezoelectric sensor would be according to physical parameters of the sensor including at least cross-sectional area of sensor tab 60, thickness of sensor tab 60, drag force, and fluid pressure); wherein the piezoelectric sensor is rectangular in shape (at least sensor tab 60 is rectangular; fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11, 12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storer et al. (US 6,298,734 B1).
Regarding claim 11, Storer et al. disclose an apparatus for measuring fluid flow rate, the apparatus comprising: a piezoelectric sensor (32) positioned in a fluid flow stream (38); a test section (56), wherein the piezoelectric sensor (32) is positioned in the test section (32; fig. 9); and an oscilloscope (circuit 150 and associated electronics; c. 8, ll. 40-62) connected to the piezoelectric sensor (32) measures a voltage output from the piezoelectric sensor (32) caused by mechanical stress from the fluid flow stream (piezoelectric crystals 96 and 98 in flowmeter 32 output a voltage caused by mechanical stress from the flow; c. 8, ll. 3-6 and 31-36), wherein the measured voltage output is correlated to fluid flow rate according to predefined relationships between the voltage output and a number physical parameters (calculated fluid flow rate is based on the measured voltage output from piezoelectric crystals 96 and 98 according to relationships between voltage output and various physical parameters; c. 8, ll. 58-62).
Regarding claims 12, 14-16, and 18-20, Storer et al. disclose wherein the piezoelectric sensor (32) comprises a cantilever beam (flowmeter 32 includes sensor tab 60 which is a cantilever beam; c. 4, ll. 25-27); wherein voltage output is positively correlated with fluid flow rate (a voltage output resulting from movement of sensor tab 60 is positively correlated with a fluid flow rate; c. 8, ll. 3-7); wherein voltage output is non-linearly correlated with fluid flow rate (the voltage output from piezoelectric crystals 96 and 98 is not linearly correlated with fluid flow rate and the frequency of the oscillations of voltage output is used to calculate flow rate; c. 8, ll. 46-48 and 58-62); wherein the piezoelectric sensor (32) is positioned perpendicular to the fluid flow (flowmeter 32 is extends perpendicularly into conduit 38; fig. 10); wherein the test section (56) is a circular test section (conduit 56 has a circular cross-section; fig. 9); wherein the physical parameters comprise: piezoelectric sensor cross-sectional area; piezoelectric sensor thickness; drag force; and fluid pressure (fluid flow rate is calculated based on measured voltage output from piezoelectric crystals 96 and 98 and the calculated fluid flow rate of any piezoelectric sensor would be according to physical parameters of the sensor including at least cross-sectional area of sensor tab 60, thickness of sensor tab 60, drag force, and fluid pressure); wherein the piezoelectric sensor is rectangular in shape (at least sensor tab 60 is rectangular; fig. 10).

Storer et al. is silent on a fan to generate a fluid flow stream.
However, fans are well known in the art of flowmeters to provide a consistent source of fluid flow.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Storer et al. to generate fluid flow with a fan to ensure accurate flowmeter results by providing a consistent source of fluid flow.
Regarding claims 9, 10, and 17, Storer et al. discloses the invention as set forth above with regard to claims 1 and 11. 
Although Storer et al. disclose a circular test section (56), Storer et al. are silent on a rectangular cross-section.
However, it is well known in the art of flowmeters that conduits can have any cross-sectional shape, including rectangular.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Storer et al. to provide a test conduit having a rectangular cross-section as it is a simple substitution of one known element for another to obtain predictable results.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storer et al. (US 6,298,734 B1) in view of Leschek et al. (US 3,935,484).
Regarding claims 3 and 13, Storer et al. disclose the invention as set forth above.
Storer et al. are silent on the material of the piezoelectric sensor.
Leschek et al. teach a piezoelectric sensor element (28) comprises lead zirconate titanite (c. 3, ll. 53-58).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Storer et al. with the lead-zirconate-titanate piezoelectric element of Lescheck et al. as it has high sensitivity, resistivity, and stability over a wide temperature range (Lescheck et al., c. 3, ll. 59-61).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852